Citation Nr: 0709603	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  03-26 708	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for multiple right 
foot calluses, now rated 10 percent disabling.

2.  Entitlement to an increased rating for multiple left foot 
calluses, now rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to May 
1968.

This appeal to the Board of Veterans Appeals (Board) arises 
from a February 2003 RO decision that awarded separate, 
increased 10 percent ratings for service-connected calluses 
of each foot to 10 percent.  In March 2005, the veteran 
testified before the Board.  In January 2006, the Board 
remanded the case.

In the February 2003 decision, the RO had also denied service 
connection for a bilateral leg disability.  But after the 
Board's January 2006 remand, the RO awarded service 
connection for peripheral neuritis of each foot in May 2006.  
Therefore, this issue is no longer before the Board in this 
appeal.


FINDINGS OF FACT

1.	All notification and development action needed to render a 
fair decision on the claims on appeal has been accomplished.

2.  The veteran's right foot calluses are manifested by 
complaints of foot pain that worsened with standing and 
walking and that limited activities of daily living and work, 
with objective findings including multiple, moderately 
severe, tender calluses and tender surrounding skin which 
caused a minimal limp and prevented normal heel-toe gait.

3.  The veteran's left foot calluses are manifested by 
complaints of foot pain that worsened with standing and 
walking and that limited activities of daily living and work, 
with objective findings including multiple, moderately 
severe, tender calluses and tender surrounding skin which 
caused a minimal limp and prevented normal heel-toe gait.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for multiple right 
foot calluses are met.  38 U.S.C.A. § 1155 (West 2002);  
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71, 
4.71a, Diagnostic Code (DC) 5284, 4.118, DCs 7802, 7803, 
7804, 7819, 7824 (2006); 38 C.F.R. § 4.118, DCs 7806, 7819 
(2001).  

2.  The criteria for a 20 percent rating for multiple left 
foot calluses are met.  38 U.S.C.A. § 1155 (West 2002);  
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71, 
4.71a, Diagnostic Code (DC) 5284, 4.118, DCs 7802, 7803, 
7804, 7819, 7824 (2006); 38 C.F.R. § 4.118, DCs 7806, 7819 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On receipt of a complete or substantially complete 
application, the VA must notify a claimant and his 
representative of any information, medical evidence, or lay 
evidence not previously provided to it that is necessary to 
substantiate a claim.  This notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant, and which portion the VA will 
attempt to obtain on his behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence that he is expected to provide; and (4) request or 
tell the claimant to provide any evidence in his possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  In 
this case, the RO sent correspondence in May 2002; a rating 
decision in February 2003; a Statement of the Case (SOC) in 
September 2003; and a Supplemental SOC (SSOC) in June 2006.  
The above documents discussed specific types of evidence, the 
applicable legal requirements, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  The VA has made all efforts to notify and assist 
the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in his possession.  The Board finds that any 
defect with regard to the timing or content of any of the 
notices sent prior to the RO's initial adjudication (the 
February 2003 decision) or even the final RO adjudication 
(the June 2006 SSOC) is harmless.  The Board finds that even 
if there is any defect with regard to the timing or content 
of any of the notices sent prior to the RO's initial 
adjudication, that defect is harmless because of the thorough 
and informative notices provided throughout the adjudication, 
and because the appellant has had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication thereof by the RO subsequent to receipt of 
the required notice.  The VA effectively has complied with 
all of the required elements under its duty to notify 
claimants prior to the last RO adjudication (here, the June 
2006 SSOC).  

More recently, in March 2006, during the pendency of this 
appeal, the U.S. Court of Appeals for Veterans Claims (Court) 
held that in rating cases, a claimant must be informed of the 
rating formula for all possible schedular ratings for an 
applicable rating code.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In this case, the Board finds that 
this was accomplished in the SOC and SSOC.  The Court also 
held that the VA must provide information regarding the 
effective date that may be assigned, and such notice was 
provided in the SSOC.

The appellant has not demonstrated how any defective notice 
has prejudiced him in the essential fairness of the 
adjudication.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Overton 
v. Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address the 
harmless error doctrine), on remand, 20 Vet. App. 537 (2006) 
(discussing the Board's ability to consider harmless error); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. 
Locklear v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (the 
duty to notify does not extend in perpetuity or impose a duty 
on the VA to provide notice on receipt of every piece of 
evidence or information).  Thus, the Board finds that the VA 
satisfied its duty to notify the appellant.  

Also, all relevant, identified, and available evidence has 
been obtained, and the VA has notified the appellant of any 
evidence that could not be obtained.  The Board now turns to 
the merits of the claims.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Rating Disabilities, which is based 
on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of          2 ratings applies under a particular diagnostic 
code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation has already been 
established and an increase in disability is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In this case, separate 10 percent ratings are assigned for 
multiple calluses of each foot.  The veteran states that his 
feet are painful, "like walking on the bones."  

Moderate overall foot disability warrants a 10 percent 
rating.  Moderately severe foot disability warrants a 20 
percent rating.  And severe overall foot disability warrants 
a 30 percent rating.  Actual loss of use of a foot is rated 
40 percent disabling.  38 C.F.R. § 4.71a, DC 5284.

The Board has carefully reviewed of the medical evidence of 
record, the veteran's hearing testimony, and all pertinent 
rating criteria, and finds that a 20 percent rating, but no 
higher, is warranted for each foot disability under DC 5284.  
That is, the disabilities in question reflect the existence 
of moderately severe, but not severe, foot disability.  

In reaching this determination, the Board has considered 
numerous VA medical records developed from 2002 to 2006 that 
include regular follow-up podiatric evaluations.  On November 
2002 VA examination, the veteran complained of constant pain 
due to the calluses, which he reported felt like walking on a 
rock.  Examination showed multiple discreet calluses on the 
plantar aspect of both feet, but the examiner noted that 
there was no ulceration, chronic foot ulcers, drainage, or 
exfoliation, and the surrounding skin was not erythematous.  

February 2003 VA outpatient podiatric examination showed 
multiple calluses on both heels, but no acute abnormality of 
gait or station or range of motion, stability, muscle 
strength, or tone of the lower extremities.  The assessment 
was multiple heel keratoderma.  In March, no drainage, 
redness, swelling, or malodor was noted with respect to the 
multiple foot calluses.  In April, the skin was very dry, 
with multiple porokeratotic lesions in the forefoot and 
heels, but there were no ulcers.  The podiatrist commented 
that the recurrent calluses were due to the veteran wearing 
inappropriate worn shoe gear, and he advised the veteran of 
the importance of wearing appropriate shoes for control, 
cushion, and support of the feet, and that failure to do so 
would cause his lesions to persist and worsen.  In August, 
the veteran had no difficulty walking, examination showed no 
acute abnormality of gait or station or range of motion, 
stability, muscle strength, or tone of the lower extremities.  
In September, he was again noted to be wearing very worn-out 
slip-on shoes, and he was prescribed and furnished custom-
made diabetic extra-depth shoes with triple-layer orthotics 
with offloading to the affected areas.  

The veteran complained of painful foot lesions on VA 
podiatric evaluations in 2004 (January, March, and August) 
and 2005 (May, August, and December), but he denied foot pain 
in January 2005.  In January 2006, he denied edema or pain in 
the extremities, and motor examination was 5/5 throughout.  
Muscle tone was normal and bulk was normal and symmetric.  
Gait and stance were steady and unassisted.              

On March 2006 podiatric VA examination, the veteran 
complained of bilateral foot pain that worsened with standing 
and walking and that limited his activities of daily living 
and work.  The pain was relived by aspirin and rest.  On 
examination, he walked with a mild limp.  Posture was good, 
and the shoe wear pattern appeared normal.  The right foot 
was plantigrade, without evidence of flatfoot.  The skin was 
healthy, without edema or swelling.  The foot was warm, with 
three tender calluses on the sole.  The surrounding skin was 
tender, but without ulceration.  The left foot was 
plantigrade, without evidence of flatfoot, edema, or swelling 
around the foot.  The skin felt warm, and there were three 
calluses that were intact and without ulceration.  The 
diagnoses included moderately-severe callosity of both feet 
in three different areas which prevented the veteran from 
using normal heel-toe gait.  The examiner commented that 
there was no additional limitation of motion due to pain, 
fatigue, weakness, lack or endurance, or repetitive use of 
the joints.   
          
On March 2006 VA neurological examination, the veteran 
complained of foot calluses with a burning sensation.  He 
denied foot weakness, drop, or paralysis, and he wore no 
special shoes.  Examination showed no obvious wasting of the 
muscles of the lower legs and feet, and muscle power was 
normal.  There was no foot drop, and dorsiflexion of both 
great toes and ankles was normal.  Coordination was normal, 
and the veteran walked with minimal limping of both feet 
secondary to calluses.

On that record showing the veteran's complaints of bilateral 
foot pain that worsened with standing and walking and that 
limited activities of daily living and work, with objective 
findings (including bilateral, multiple, moderately severe, 
tender calluses and tender surrounding skin which caused a 
minimal limp and prevented normal heel-toe gait), the Board 
finds that the disabilities in question each warrant 
separate, increased 20 percent ratings based on moderately 
severe overall impairment.  See 38 C.F.R. § 4.71a, DC 5284.  
However, the disabilities do not satisfy the criteria for a 
30 percent rating under DC 5284.  The above-mentioned 
clinical findings, including the March 2006 VA medical 
findings, do not show "severe" foot disability.

The Board also notes that the RO has considered the possible 
applicability of rating criteria relating to skin disorders.  
It has considered both the criteria that applied in April 
2002 when the veteran filed this claim and the revised 
criteria, which became effective on August 30, 2002.  See 67 
Fed. Reg. 49,590 (July 31, 2002) (effective Aug. 30, 2002) 
(codified at 38 C.F.R. § 4.118 (2006).  Where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  But if 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) (West 2002) is no earlier than the effective date of 
that change.  See VAOPGCPREC 3-2000 (2000) (Apr. 10, 2000) 
(cited at 65 Fed. Reg. 33,421 (May 23, 2000)); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

However, the veteran's calluses do not warrant a rating 
higher than 20 percent under either the old or the new 
criteria for skin disorders.  Rated as benign new skin 
growths by reference to eczema, his calluses do not produce 
symptoms comparable to exudation or itching constant, 
extensive lesions, or marked disfigurement.  See 38 C.F.R. 
§ 4.118, DCs 7806, 7819 (2001).  Moreover, rated under the 
revised criteria for benign skin neoplasms requires 
application of criteria for impairment of function, which the 
Board has already considered under DC 5284.  See 38 C.F.R. 
§ 4.118, DC 7819 (2006).  And if rated as disease of 
keratinization, there is no evidence of intermittent use of 
systemic medication such as immunosuppressive retinoids.  See 
38 C.F.R. § 4.118, DC 7824 (2006).  Finally, if rated as 
superficial scars, the highest available rating is 10 percent 
(that is, less than the 20 percent that the Board awards in 
this decision).  See 38 C.F.R. § 4.118, DCs 7802, 7803, 7804 
(2006).

In sum, the weight of the evidence demonstrates that the 
veteran's service-connected multiple calluses of each foot 
warrant separate, increased ratings of 20 percent, but no 
higher.  The Board has considered the "benefit-of-the-
doubt" rule in granting these benefits.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A 20 percent rating for multiple right foot calluses is 
granted.

A 20 percent rating for multiple left foot calluses is 
granted.


____________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


